Exhibit 10.01

Intersil Corporation

1001 Murphy Ranch Road

Milpitas, CA 95035

March 23, 2007

Mr. David Bell

<address redacted>

Employment Agreement

Dear Dave:

Intersil Corporation (“Intersil” or the “Company”) is pleased to offer you the
position of President and Chief Operating Officer of Intersil on the terms set
forth below effective as of April 2, 2007 (the “Effective Date”).

You will be nominated by the Nominating and Governance Committee of the Board of
Directors as a candidate for Board membership and you will be recommended to the
Board for election as a member of the Board of Directors. Also, you will be
designated an executive officer subject to the reporting and swing trading
provisions of Section 16 of the Securities Exchange Act of 1934.

1. Position; Term.

(a) You will be employed by Intersil as its President and Chief Operating
Officer until April 2, 2009, unless sooner terminated in accordance with
Section 6 hereof (the “Initial Term”). The Initial Term will be automatically
extended for successive one year periods beginning April 2, 2009 unless either
party gives six (6) months prior written notice of non-renewal to the other
party, or unless your employment is otherwise terminated (the Initial Term and
any such extensions being your “Term of Employment”).

(b) During the Term of Employment, you will report directly to Intersil’s Chief
Executive Officer (“CEO “) and will have responsibility for the management of
the Company's product groups, corporate marketing, worldwide sales, operations
and technology, and such other areas as the CEO may, from time to time, consider
appropriate. You will be expected to devote your full working time and attention
to the business of Intersil and its subsidiaries, and you will not render
services to any other business without the prior written approval of the CEO or,
directly or indirectly, engage or participate in any business that is
competitive in any manner with the business of Intersil or its subsidiaries. You
will also be expected to comply with and be bound by Intersil’s operating
policies, procedures and practices that are from time to time in effect during
your Term of Employment. Your principal location of employment will be at
Intersil’s offices in Milpitas, California.

2. Base Salary. During the Term of Employment, your initial base salary will be
$450,000 per year, payable in accordance with Intersil’s normal payroll
practices with such payroll deductions and withholdings as are required by law.
During your Term of Employment, your base salary will be reviewed on an annual
basis beginning in April 2008 and may be increased from time to time, in the
sole discretion of the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”), but in no event shall your base salary
be reduced below the initial salary amount set forth herein. Your base salary as
adjusted shall be referred to herein as your “Base Salary.”



--------------------------------------------------------------------------------

3. Bonus. You will be eligible to receive a target annual bonus of up to
$400,000, payable on a semi-annual basis by and at the sole discretion of the
Compensation Committee (the “Target Bonus”) provided that you are employed from
the beginning through the end of the fiscal period for which the semi-annual
payment is payable. Thus your semi-annual Target Bonus will be $200,000 which is
one-half of your annual Target Bonus. The actual semi-annual bonus payout will
be prorated based on the actual number of days employed during the semi-annual
bonus period, considering the terms and conditions of the Executive Incentive
Plan. Your target annual bonus will be reviewed on an annual basis beginning in
April 2008 and may be adjusted from time to time, at the sole discretion of the
Compensation Committee

4. Equity Compensation.

(a) Stock Options. Pursuant to a separate award agreement, and subject to the
terms of Intersil’s 1999 Equity Compensation Plan, as amended and restated
May 10, 2006 (the “Stock Plan”) except as specifically provided hereunder, the
Compensation Committee of the Board shall grant you on April 2, 2007 (the “Grant
Date”) an option to purchase 350,000 shares of the Class A Common Stock of
Intersil (“Common Stock”) at an exercise price equal to the closing price of the
Common Stock as quoted on the NASDAQ on the Grant Date and cliff vest 25% at the
first anniversary of the Grant Date and 6.25% quarterly thereafter based upon
continued employment over a four year period. Options expire seven years after
the Grant Date. Provided you are employed by the Company on the relevant grant
date, in calendar year 2008, you will be eligible to be granted options to
purchase additional shares of Intersil Class A Common Stock that may be issued
in an amount determined by the CEO and Compensation Committee.

(b) Performance Shares. Pursuant to a separate award, and subject to the terms
of the Stock Plan and the applicable award agreement thereunder, you will be
granted 75,000 performance-based deferred stock units (“DSUs”) (the “Performance
Shares”) on April 2, 2007 (the “Grant Date”), with the number of Performance
Shares ultimately earned being subject to upward adjustment (up to 150% of the
total number of Performance Shares initially granted) or downward adjustment
(down to no Performance Shares) in view of Intersil’s financial performance
relative to its peer group (as determined by the Compensation Committee) over a
three-year performance period ending December 31, 2009. Intersil’s financial
performance relative to its peer group will be determined by the Compensation
Committee based upon Intersil’s revenue growth and Intersil’s growth in
operating income relative to its peer group. The number of Performance Shares
ultimately earned shall be determined by the Compensation Committee at the end
of the three-year performance period, and the award, if any, shall become vested
at such time. No payment of Performance Shares will be made to you in the event
of a Voluntary Termination or Termination for Cause before the end of the
three-year performance period. Provided that your employment has not terminated,
you will be eligible to receive another grant of performance-based DSUs in 2008.

5. Other Benefits. You will be eligible for 4-weeks vacation per year, health
insurance, 401(k), employee stock purchase plan, financial planning, executive
physical and other benefits offered to all Intersil senior executives of similar
rank and status.

6. Employment and Termination. Your Term of Employment may be terminated by you
or by Intersil at any time for any reason as follows:

(a) You may terminate your employment upon written notice to the CEO at any time
in your discretion without reason (“Voluntary Termination”); provided that you
give Intersil 45-days written notice. The CEO, in the CEO’s sole discretion, may
waive the 45-day notice provision and in such event your Voluntary Termination
will be effective on an earlier date determined by the CEO.

 

Page 2 of 23



--------------------------------------------------------------------------------

(b) During the Term of Employment, you may terminate your employment upon
written notice to the CEO and the Board at any time in your discretion because
of the occurrence of (i) any material and substantial diminution of your duties
and authorities, (ii) a demotion from the office of President and/or Chief
Operating Officer, or (iii) any failure by Intersil to comply with the terms of
this Employment Agreement, which failure is not cured within 30 days from the
date you send written notice to Intersil of such non-compliance (“Involuntary
Termination”).

(c) Intersil may terminate your employment upon written notice to you at any
time following a finding by the Board of Directors that there is “Cause” for
such termination (“Termination for Cause”). “Cause” means (i) your conviction of
a felony which constitutes a crime involving moral turpitude and results in
material harm to Intersil or any of its affiliates; (ii) a judicial
determination that you have committed fraud, misappropriation or embezzlement
against Intersil or any affiliate thereof; or (iii) your willful or gross and
repeated misconduct in the performance of your duties in each instance so as to
cause material harm to Intersil or any of its affiliates.

(d) Intersil may terminate your employment upon written notice to you at any
time in Intersil’s sole discretion without a determination that there is Cause
for such termination (“Termination without Cause”); and

(e) Your employment will automatically terminate upon your death or upon your
disability as determined by the Company (“Termination for Death or Disability”);
provided that “disability” shall mean your complete inability to perform your
job responsibilities for a period of 180 consecutive days or 180 days in the
aggregate in any 12 month period.

(f) In the event you and Intersil agree to a change in your position at Intersil
during your Term of Employment, this Agreement will be terminated and you and
Intersil will negotiate a new employment agreement relating to your new
position.

In no event shall the expiration of the Term of Employment (giving effect to any
extensions thereof), by virtue of your having given notice of non-renewal to the
Company pursuant to Section 1(a) hereof, constitute Termination without Cause,
an Involuntary Termination or Termination for Death or Disability. In the event
an expiration of the Term of Employment (giving effect to any extensions
thereof) occurs by virtue of Intersil’s having given notice of non-renewal to
you pursuant to Section 1(a) hereof, such expiration of the Term of Employment
shall constitute a Termination without Cause.

7. Separation Benefits. Upon termination of your employment with Intersil for
any reason during the Term of Employment, you will receive payment for all
unpaid salary and vacation accrued to the date of your termination of
employment; and your benefits will be continued under Intersil’s then existing
benefit plans and policies for so long as provided under the terms of such plans
and policies and as required by applicable law. Subject to your compliance with
Sections 10 and 11, under certain circumstances, you will also be entitled to
receive severance benefits as set forth below, but you will not be entitled to
any other compensation, award or damages with respect to your employment or
termination (except to the extent you are entitled to benefits under your
Executive Change in Control Severance Benefits Agreement with Intersil (the
“Severance Benefits Agreement”), in lieu of any benefits provided below, in the
event of a Covered Termination (as defined in the Severance Benefits
Agreement)).

(a) In the event of your Voluntary Termination or Termination for Cause, or in
the event you and Intersil agree to change your position at Intersil, during the
Term of Employment, you will not be entitled to any cash severance benefits,
additional vesting of shares of restricted stock, DSUs, options or other equity
compensation or post-termination death or medical benefits as described in this
Section 7.

(b) Subject to your compliance with Sections 10 and 11, in the event of your
Involuntary Termination or Termination without Cause during the Term of
Employment, you will be: (i) entitled to continuance of your Base Salary for a
period of one year (less applicable deductions and withholdings) payable in
accordance with

 

Page 3 of 23



--------------------------------------------------------------------------------

Intersil’s normal payroll practices; (ii) entitled to the payment of a pro rata
portion (based on the number of days you were employed by Intersil during the
calendar year of termination divided by 365) of your Target Bonus (without
regard to satisfaction of any target performance objectives) payable at the same
time such bonus is payable to other senior executives of Intersil; (iii) your
unvested employee stock options and DSUs (other than Performance Shares) will
become vested to the extent they would have become vested had your employment
continued for a period of twelve (12) months immediately following the date of
your Involuntary Termination or Termination without Cause (iv) a pro rata
portion (based on the number of days you were employed by Intersil since the
grant date of the Performance Shares divided by 1095) of your unvested
Performance Shares shall become vested and the number of Performance Shares
payable to you will be determined by the Compensation Committee based on
Intersil’s financial performance relative to its peer group as of the date of
your Involuntary Termination or Termination without Cause; and (v) you will have
twelve (12) months (or the remaining term of the applicable option grant if
shorter than 12 months) from the date of your Involuntary Termination or
Termination without Cause to exercise any outstanding vested and exercisable
options.

(c) In addition to the benefits set forth in subsection (b) above, in the event
of your Involuntary Termination or Termination without Cause (as defined in this
subsection (c) below) on or before the date twelve (12) months following the
Effective Date, you will be eligible to continue, at Intersil’s expense, your
medical benefits providing for coverage or payment in the event of your (or your
covered dependents’) illness or injury that were provided to you, whether
taxable or non-taxable and whether funded through insurance or otherwise under
any benefits plan or program maintained by Intersil on the same terms and
conditions as in effect immediately prior to your termination for a period of
one (1) year following your termination. You will be eligible to continue, at
Intersil’s expense, your life insurance benefits providing for coverage or
payment in the event of your (or your covered dependents’) death that were
provided to you, whether taxable or non-taxable and whether funded through
insurance or otherwise under any benefits plan or program maintained by Intersil
on the same terms and conditions as in effect immediately prior to your
termination until the earlier of (i) the date on which your Employment Term ends
and (ii) the one year anniversary of your termination date. With respect to any
of such benefits for which you will be eligible to continue that are provided
through an insurance policy, Intersil’s obligation to provide such benefits
following your termination shall be limited by the terms of such policy.

Solely for purposes of this Section 7(c), “Termination without Cause” shall mean
Intersil’s termination of your employment for any reason other than a finding by
the Board of Directors that you were guilty of fraud, misappropriation or
embezzlement which resulted in material loss, damage or injury to Intersil as
determined by the CEO and legal counsel that you were guilty of such conduct and
specifying the particulars thereof in detail. In the event that the Board of
Directors so determines that your termination is not a Termination without Cause
under this Section 7(c), then you will be treated as being terminated for Cause
and subject to Section 7(a).

(d) In the event of your Termination for Death or Disability during your Term of
Employment, you will be: (i) entitled to a single lump sum severance payment
equal to 12 months of your Base Salary then in effect (less applicable
deductions and withholdings) payable within 30 days after the effective date of
your termination; (ii) entitled to a single lump sum payment equal to a pro-rata
portion (based on the number of days you were employed by Intersil during the
calendar year of termination divided by 365) of your Target Bonus for the year
of termination, without regard to satisfaction of any target performance
objectives, payable within 30 days following your termination; (iii) your
unvested employee stock options will become vested to the extent they would have
become vested had your employment continued for a period of six (6) months
immediately following the date of your Termination for Death or Disability; and
(iv) your unvested Performance Shares will become vested pro rata (based on the
number of days you were employed by Intersil during the relevant three-year
performance period divided by 1095) to the extent applicable performance levels
have been achieved as of the date of your Termination for Death or Disability.

(e) If any payments due under this Section 7 or otherwise would subject you to
any penalty tax imposed under Section 409A of the Code if such payments were
made as required above, then the payments that cause the imposition of such
penalty tax shall be payable in one lump sum on the first day which is at least
six months after the date of your separation of service as set forth in
Section 409A of the Code and the regulations and other official guidance
thereunder.

 

Page 4 of 23



--------------------------------------------------------------------------------

(f) No payments due you hereunder shall be subject to mitigation or offset.

8. Employee Agreement and Release Prior to Receipt of Benefits. Upon the
occurrence of a termination under Section 7(b) or 7(c) of this Agreement
(“Covered Termination”), and prior to the receipt of any benefits under this
Agreement on account of the occurrence of a Covered Termination, you will, as of
the date of a Covered Termination, execute an Employee Agreement and Release in
the form attached hereto as Exhibit A. Such employee agreement and release shall
specifically relate to all of your rights and claims in existence at the time of
such execution and shall confirm your obligations under any proprietary
information agreement with Intersil or Intersil affiliates. It is understood
that such employee release and agreement shall comply with applicable law. In
the event you do not execute such release and agreement within the period
required by applicable law, or if you revoke such employee agreement and release
within the period permitted by applicable law, no benefits shall be payable
under this Agreement.

9. Indemnification Agreement. Upon your commencement of employment with
Intersil, Intersil will enter into its standard form of indemnification
agreement for officers and directors, a copy of which is attached to this letter
as Exhibit B, to indemnify you against certain liabilities you may incur as an
officer or director of Intersil.

10. Proprietary Information Agreements. Upon your commencement of employment
with Intersil, you will be required to sign its standard form of Employee
Agreement, a copy of which is attached to this letter as Exhibit C, to protect
Intersil’s confidential information and intellectual property.

11. Non-compete/Non-solicitation.

(a) During your Term of Employment and for one (1) year thereafter and as a
condition of Intersil’s obligation to pay you any amounts or benefits under
Section 7, you will not engage in any activity which is directly competitive
with the business of Intersil or its subsidiaries. During your Term of
Employment and for two (2) years thereafter, you will not, on behalf of yourself
or any third party, solicit or attempt to induce any employee of Intersil or its
subsidiaries to terminate his or her employment with Intersil or its
subsidiaries. The non-compete covenant above shall apply in the geographic areas
of: (i) the counties of Santa Clara, San Mateo, San Diego, Orange and San
Francisco counties of California; (ii) California; (iii) the United States of
America; and (iv) the world.

(b) If the provisions of this Section 11 should ever be adjudicated to exceed
any maximum time, geographic, service or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum limitations permitted by applicable
law. You acknowledge that the provisions of this Section 11 are, in view of the
nature of the business of Intersil and its subsidiaries, reasonable and
necessary to protect the legitimate interests of Intersil and its subsidiaries
and that any violation of this Section 11 may result in irreparable injury to
Intersil or its subsidiaries entitling Intersil to temporary or permanent
injunctive relief, without the necessity of proving actual damages, which rights
shall be cumulative with and in addition to any other rights or remedies to
which Intersil may be entitled hereunder or at law or in equity.

12. Arbitration. The parties agree that any dispute regarding the interpretation
or enforcement of this Employment Agreement shall be decided by confidential,
final and binding arbitration conducted by Judicial Arbitration and Mediation
Services (“JAMS”) under the then existing JAMS rules rather than by litigation
in court, trial by jury, administrative proceeding or in any other forum.

13. Miscellaneous.

(a) Authority to Enter into Agreement. Intersil represents that it is has duly
authorized the execution and delivery of this Employment Agreement on behalf of
Intersil.

 

Page 5 of 23



--------------------------------------------------------------------------------

(b) Absence of Conflicts; Termination of Prior Agreement. You represent that
upon the Effective Date, your performance of your duties under this Employment
Agreement will not breach any other agreement as to which you are a party. You
confirm that any employment agreement that you may have entered into with Linear
Technology Corporation have terminated and are of no further force or effect
without any liabilities of the parties thereto or Intersil or its affiliates.
You agree that upon the Effective Date, the Prior Agreement shall terminate and
be of no further force or effect.

(c) Attorneys’ Fees. If a legal action or other proceeding is brought for
enforcement of this Employment Agreement because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Employment Agreement, the successful or prevailing party shall be entitled to
recover reasonable attorneys’ fees and costs incurred, both before and after
judgment, in addition to any other relief to which they may be entitled.

(d) Taxes. Intersil may withhold from any amounts payable under this Agreement
such federal, state or local income taxes to the extent the same required to be
withheld pursuant to any applicable law or regulation. You acknowledge that you
are responsible for the payment of any income taxes due to payments hereunder or
otherwise from Intersil.

(e) Successors. This Employment Agreement is binding on and may be enforced by
Intersil and its successors and assigns and is binding on and may be enforced by
you and your heirs and legal representatives. Any successor to Intersil or
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume in writing and be bound by all of Intersil’s
obligations under this Employment Agreement.

(f) Notices. Notices under this Employment Agreement must be in writing and will
be deemed to have been given when personally delivered or two days after mailed
by U.S. registered or certified mail, return receipt requested and postage
prepaid. Mailed notices to you will be addressed to you at the home address
which you have most recently communicated to Intersil in writing. Notices to
Intersil will be addressed to its General Counsel at Intersil’s corporate
headquarters.

(g) Waiver. No provision of this Employment Agreement will be modified or waived
except in writing signed by you and an officer of Intersil duly authorized by
the Board. No waiver by either party of any breach of this Employment Agreement
by the other party will be considered a waiver of any other breach of this
Employment Agreement.

(h) Entire Agreement. This Employment Agreement and your Executive Change of
Control Severance Benefits Agreement, represent the entire agreement between us
concerning the subject matter of your employment by Intersil, and expressly
supersede all other promises or understandings, oral or written, including
without limitation the Prior Agreement.

(i) Governing Law. This Employment Agreement will be governed by the laws of the
State of California without reference to conflict of laws provisions.

(j) Severability. If any portion of this Employment Agreement shall be
determined to be unenforceable, the remaining provisions of this Employment
Agreement shall remain in force.

 

Page 6 of 23



--------------------------------------------------------------------------------

Dave, we very much look forward to you joining Intersil as President and Chief
Operating Officer performing the duties described in this Agreement. Please
indicate your acceptance of the terms of this Employment Agreement by signing in
the place indicated below.

 

     Sincerely,      INTERSIL CORPORATION     

 

     Richard M. Beyer      Chief Executive Officer

Acknowledged and Agreed:

    

 

    

David Bell

    

 

Page 7 of 23



--------------------------------------------------------------------------------

Exhibit A

Intersil Corporation

Employee Agreement and Release

I understand and agree completely to the terms set forth in the foregoing
agreement.

I hereby confirm my obligations under all agreements regarding proprietary
information and inventions which I executed in favor of Intersil Corporation
shall inure to the benefit of the Company and be fully enforceable by, and apply
in all respects with respect to, the Company.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected this
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

Except as otherwise set forth in this Agreement, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to and including the
Effective Date of this Agreement, including but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
my employment with the Company or the termination of that employment, including
but not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal American with
Disabilities Act of 1990; the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to indemnify you
pursuant to the Company’s Indemnification Agreement and to provide you with
continued coverage under the Company’s directors and officers liability
insurance policy to the same extent that it has provided such coverage to
previously departed officers and directors of the Company.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release do not apply to any rights or claims that may arise after the
Effective Date of this Agreement; (b) I have the right to consult with an
attorney prior to executing this Agreement; (c) I have twenty-one (21) days to
consider this Agreement (although I may choose to voluntarily execute this
Agreement earlier); (d) I have seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; and (e) this Agreement shall
not be effective until the date upon which the revocation period has expired,
which shall be the eighth day after this Agreement is executed by me, provided
that the Company has also executed this Agreement by that date.

 

DAVID BELL     INTERSIL CORPORATION

 

    By:  

 

Dated:  

 

    Title:  

 

      Dated:  

 

 

Page 8 of 23



--------------------------------------------------------------------------------

Exhibit B

Intersil Corporation

INDEMNITY AGREEMENT

THIS AGREEMENT is made as of                     , 2007, by and between Intersil
Corporation., a Delaware corporation ("Company"), and David Bell ("Indemnitee"),
an officer or director of the Company.

RECITALS

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company; and

WHEREAS, the Board of Directors of the Company (the "Board") has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. The By-laws of
the Company require indemnification of the officers and directors of the
Company. Indemnitee may also be entitled to indemnification pursuant to the
Delaware General Corporation Law ("DGCL"). The By-laws and the DGCL expressly
provide that the indemnification provisions set forth therein are not exclusive,
and thereby contemplate that contracts may be entered into between the Company
and members of the board of directors and officers with respect to
indemnification of directors and officers.

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons; and

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company's
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future; and

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and

 

Page 9 of 23



--------------------------------------------------------------------------------

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefore, nor to diminish or abrogate any rights of
Indemnitee thereunder; and

WHEREAS, Indemnitee does not regard the protection available under the Company's
Bylaws and insurance adequate in the present circumstances, and may not be
willing to serve as an officer or director without adequate protection, and the
Company desires Indemnitee to serve in such capacity. Indemnitee is willing to
serve, continue to serve and to take on additional service for or on behalf of
the Company on the condition that he or she be so indemnified;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1. Services to the Company. Indemnitee will serve or continue to serve, at the
will of the Company, as an officer, director or key employee of the Company for
so long as Indemnitee is duly elected or appointed or until Indemnitee tenders
his or her resignation.

2. Definitions. As used in this Agreement:

(1) A "Change in Control" shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

(i) Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing fifteen percent (15 %) or more of the
combined voting power of the Company's then outstanding securities;

(ii) Change in Board of Directors. During any period of two (2) consecutive
years (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in Sections
2(1)(i), 2(1)(iii) or 2(1)(iv)) whose election by the Board or nomination for
election by the Company's shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a least a majority of
the members of the Board;

(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger of consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51 % of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

(iv) Liquidation. The approval by the shareholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets; and

 

Page 10 of 23



--------------------------------------------------------------------------------

(v) Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.

(vi) Certain Definitions. For purposes of this Section 2(1), the following terms
shall have the following meanings:

(A) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

(B) "Person" shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (iii) any corporation owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

(C) "Beneficial Owner" shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the shareholders
of the Company approving a merger of the Company with another entity.

(2) "Corporate Status" describes the status of a person who is or was a
director, officer, employee or agent of the Company or of any other corporation,
partnership or joint venture, trust, employee benefit plan or other enterprise
which such person is or was serving at the request of the Company.

(3) "Disinterested Director" means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(4) "Enterprise" shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise of which
Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary.

(5) "Expenses" shall include all reasonable attorneys' fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

(6) Reference to "other enterprise" shall include employee benefit plans;
references to "fines" shall include any excise tax assessed with respect to any
employee benefit plan; references to "serving at the request of the Company"
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a

 

Page 11 of 23



--------------------------------------------------------------------------------

person who acted in good faith and in a manner he reasonably believed to be in
the best interests of the participants and beneficiaries of an employee benefit
plan shall be deemed to have acted in manner "not opposed to the best interests
of the Company" as referred to in this Agreement.

(7) The term "Proceeding" shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee was, is or will be involved as a party or otherwise
by reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken by him or of any action on his part while
acting as director or officer of the Company, or by reason of the fact that he
is or was serving at the request of the Company as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, in each case whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement, or
advancement of expenses can be provided under this Agreement.

(8) "Independent Counsel" means a law firm or a member of a law firm that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term "Independent Counsel" shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee's rights under this Agreement. The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

3. Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 3 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3, Indemnitee shall be indemnified against all
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal proceeding had no
reasonable cause to believe that his conduct was unlawful.

4. Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 4 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 4, Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company. No indemnification for Expenses shall be made under
this Section 4 in respect of any claim issue or matter as to which Indemnitee
shall have been finally adjudged by a court to be liable to the Company, unless
and only to the extent that any court in which the Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnification.

 

Page 12 of 23



--------------------------------------------------------------------------------

5. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee is a party to (or a participant in) and is successful, on the merits
or otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or on his behalf in connection
with each successfully resolved claim issue or matter. If the Indemnitee is not
wholly successful in such Proceeding, the Company also shall indemnify
Indemnitee against all Expenses reasonably incurred in connection with a claim,
issue or matter related to any claim, issue, or matter on which the Indemnitee
was successful. For purposes of this Section and without limitation, the
termination of any claim issue or matter in such a Proceeding by dismissal, with
or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.

7. Additional Indemnification.

(1) Notwithstanding any limitation in Sections 3, 4, or 5, the Company shall
indemnify Indemnitee to the fullest extent permitted by law if Indemnitee is a
party to or threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding. No
indemnity shall be made under this Section 7(1) on account of Indemnitee's
conduct which constitutes a breach of Indemnitee's duty of loyalty to the
Company or its shareholders or is an act or omission not in good faith or which
involves intentional misconduct or a knowing violation of the law.

(2) Notwithstanding any limitation in Sections 3, 4, 5 or 7(1), the Company
shall indemnify Indemnitee to the fullest extent permitted by law if Indemnitee
is a party to or threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the Proceeding.

(3) For purposes of Sections 7(1) and 7(2), the meaning of the phrase "to the
fullest extent permitted by law" shall include, but not be limited to:

1. to the fullest extent permitted by the provision of the Act that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the Act, and

 

Page 13 of 23



--------------------------------------------------------------------------------

2. to the fullest extent authorized or permitted by any amendments to or
replacements of the Act adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

8. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any claim made against Indemnitee:

(1) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision; or

(2) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law.

9. Advances of Expenses. Notwithstanding any provision of this Agreement to the
contrary, the Company shall advance the expenses incurred by Indemnitee in
connection with any Proceeding within 30 days after the receipt by the Company
of a statement or statements requesting such advances from time to time, whether
prior to or after final disposition of any Proceeding. Advances shall be
unsecured and interest free. Advances shall be made without regard to
Indemnitee's ability to repay the expenses and without regard to Indemnitee's
ultimate entitlement to indemnification under the other provisions of this
Agreement. Advances shall include any and all reasonable Expenses incurred
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. The Indemnitee shall qualify for advances solely upon the
execution and delivery to the Company of an undertaking providing that the
Indemnitee undertakes to repay the advance to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company.

10. Procedure for Notification and Defense of Claim.

(1) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification, not later than thirty (30) days after receipt by Indemnitee of
notice of the commencement of any Proceeding. The omission to notify the Company
will not relieve the Company from any liability which it may have to Indemnitee
otherwise than under this Agreement. The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification.

(2) The Company will be entitled to participate in the Proceeding at its own
expense.

11. Procedure Upon Application for Indemnification.

(1) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 10(1), a determination, if required by applicable law, with
respect to Indemnitee's entitlement thereto shall be made in the specific case:
(i) if a Change in Control shall have occurred, by

 

Page 14 of 23



--------------------------------------------------------------------------------

Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to Indemnitee; or (ii) if a Change in Control shall not
have occurred, (A) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, or (B) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee or (C) if so directed by the Board, by the stockholders
of the Company-, and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall cooperate with the person, persons or
entity malting such determination with respect to Indemnitee's entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys' fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee's entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

(2) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(1) hereof, the Independent
Counsel shall be selected as provided in this Section 11(2). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board of Directors, and the Company shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected. If a Change
in Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board of Directors, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either event, Indemnitee or the
Company, as the case may be, may, within 10 days after such written notice of
selection shall have been given, deliver to the Company or to Indemnitee, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of "Independent Counsel" as defined in
Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within 20 days after submission by Indemnitee of a written request for
indemnification pursuant to Section 10(1) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition a court of competent jurisdiction for resolution of any objection which
shall have been made by the Company or Indemnitee to the other's selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 11(1)
hereof Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 13(1) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).

 

Page 15 of 23



--------------------------------------------------------------------------------

12. Presumptions and Effect of Certain Proceedings.

(1) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 10(1) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including by its directors or independent legal counsel)
to have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.

(2) If the person, persons or entity empowered or selected under Section 11 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefore, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 12(2) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 11(1) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination the Board of Directors has resolved to submit such determination
to the stockholders for their consideration at an annual meeting thereof to be
held within seventy five (75) days after such receipt and such determination is
made thereat, or (B) a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 11(1) of this Agreement.

(3) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.

 

Page 16 of 23



--------------------------------------------------------------------------------

(4) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee's action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with the reasonable care by the Enterprise. The provisions
of this Section 12(4) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

(5) Actions of Others. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

13. Remedies of Indemnitee.

(1) In the event that (i) a determination is made pursuant to Section 11 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 9
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 11(1) of this Agreement within 45 days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5, 6, 7 or the last sentence of
Section 11(1) of this Agreement within ten (10) days after receipt by the
Company of a written request therefore, or (v) payment of indemnification
pursuant to Section 3 or 4 of this Agreement is not made within ten (10) days
after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by a court of
his entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. The Company shall not oppose Indemnitee's
right to seek any such adjudication or award in arbitration.

(2) In the event that a determination shall have been made pursuant to
Section 11(1) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 13 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

(3) If a determination shall have been made pursuant to Section 11(1) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 13, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee's
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

Page 17 of 23



--------------------------------------------------------------------------------

(4) In the event that Indemnitee, pursuant to this Section 13, seeks a judicial
adjudication of or an award in arbitration to enforce his rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Company, and shall be indemnified by the Company against, any
and all Expenses actually and reasonably incurred by him in such judicial
adjudication or arbitration. If it shall be determined in said judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification or advancement of Expenses sought, the Indemnitee
shall be entitled to recover from the Company, and shall be indemnified by the
Company against, any and all Expenses reasonably incurred by Indemnitee in
connection with such judicial adjudication or arbitration.

(5) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
(within ten (10) days after receipt by the Company of a written request
therefore) advance such expenses to Indemnitee, which are incurred by Indemnitee
in connection with any action brought by Indemnitee for indemnification or
advance of Expenses from the Company under this Agreement or under any
directors' and officers' liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.

14. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(1) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company's
Amended and Restated Certificate of Incorporation, the Company's Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company's
Bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

(2) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies. If, at the time of the receipt of a notice of a claim pursuant to
Section 2(2) of Section 2 hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such

 

Page 18 of 23



--------------------------------------------------------------------------------

proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(3) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(4) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

(5) The Company's obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise.

15. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of: (a) 10 years after the date that Indemnitee shall have ceased
to serve as a director or officer of the Company or as a director, officer,
employee or agent of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which Indemnitee served at the request
of the Company, or (b) 1 year after the final termination of any Proceeding then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 13 of this Agreement relating thereto. This Agreement shall
be binding upon the Company and its successors and assigns and shall inure to
the benefit of Indemnitee and his heirs, executors and administrators.

16. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

Page 19 of 23



--------------------------------------------------------------------------------

17. Enforcement.

(1) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.

(2) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties thereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.

19. Notice by Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to the Indemnitee under this
Agreement or otherwise.

20. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed:

(1) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

 

  (2) If to the Company to

Intersil Corporation, 1001 Murphy Ranch Road, Milpitas, California 95035

Attention: General Counsel

or to any other address as may have been furnished to Indemnitee by the Company.

21. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable, event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee

 

Page 20 of 23



--------------------------------------------------------------------------------

as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of the Company (and its directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).

22. Applicable Law and Consent to jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 10(1) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the "Delaware Court"), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) appoint, to the extent such party is
not a resident of the State of Delaware, irrevocably RL&F Service Corp., One
Rodney Square, 10th Floor, 10th and King Streets, Wilmington, Delaware 19801 as
its agent in the State of Delaware as such party's agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

23. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

24. Miscellaneous. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

INTERSIL CORPORATION     INDEMNITEE

 

   

 

By.     Address:

 

Page 21 of 23



--------------------------------------------------------------------------------

Exhibit C

Intersil Corporation

EMPLOYEE AGREEMENT

 

     

 

     

Employee Name (please print or type)

In consideration of my employment by Intersil Corporation or any subsidiary
thereof (hereinafter “Employer”) and the compensation received by me from
Employer, I understand and agree that:

(1) All inventions (whether patentable or unpatentable), improvements,
discoveries and creations (including computer programs), and all copyrights or
trademarks therein, which, during the period of my employment by the Employer, I
shall make or conceive alone or in conjunction with others: (a) while engaged in
any work for the Employer or with the use of facilities or materials of the
Employer, or (b) which relate to any product, process, development or research
work, or any other business of the Employer, and all records relating thereto
(in written, or machine readable, or any other form), shall be the exclusive
property of the Employer and I will promptly and fully disclose the same (in
writing, if requested) to the Employer, its proper executives and designated
representatives, but to no others, and will deliver to the Employer all such
records.

(2) On request of the Employer and at Employer’s expense, but for no additional
compensation, I will promptly execute and deliver applications for patents,
copyright registrations, trademarks, trade names, and mask works (hereinafter
“Intellectual Property”) in the United States or in any foreign countries on
such Intellectual Property, together with assignments to the Employer of my
entire interest therein. Further, I will give to the Employer such reasonable,
timely assistance as may be requested of me in securing, enforcing and
protecting said Intellectual Property. Such services after termination of my
employment are to be rendered by me on the basis that I will be paid a
reasonable per-diem compensation by the Employer for time devoted to such
services and that the Employer will reimburse me for expenses necessarily
incurred in connection therewith.

(3) I recognize that by virtue of my employment with Employer I may acquire
confidential information (in written, or machine readable, or other form)
regarding the above matters and other affairs and business of the Employer and
of others which has been provided to Employer on a confidential basis, including
trade secrets, proprietary data and processes, know-how, strategies, unpublished
financial data, customer and supplier lists, and computer programs (hereinafter
“Confidential Information”), all of which I agree to hold in trust and strict
confidence during and following my employment with Employer. At no time will I
divulge such Confidential Information to anyone not entitled thereto nor use the
same for any purpose other than for the benefit of the Employer without the
prior written consent of an authorized executive officer or employee of the
Employer. Upon leaving such employment I will not take with me any drawings,
blueprints, documents, computer programs, compilations of technical data,
specifications or other records of any nature (in written, machine readable, or
other form) belonging to the employer, or others, or any reproductions thereof,
nor will I use or disclose any of Employer’s Confidential Information for any
purpose. The obligation with respect to use or disclosure of Confidential
Information shall continue for a period of five (5) years after leaving such
employment. I further recognize that information which: (i) was known to me
prior to my employment by Employer, (ii) is generally known to the public, or
(iii) was rightfully acquired by me from a third party without restrictions on
disclosure or use, is not Confidential Information.

 

Page 22 of 23



--------------------------------------------------------------------------------

(4) By virtue of my employment I may have access to computer programs that have
been licensed to or provided to Employer on a confidential basis. I agree not to
use any software for which I do not have authorization, or to make copies of any
software other than archive copies.

 

 

 

  

 

  

 

    

Witness

   Employee Signature    Date   

INSTRUCTIONS:

After reading this Agreement, the employee should sign two copies in the
presence of a Human Resources representative who will sign both as a witness.
When signed, one original copy is to be given to the employee and the other
original copy is to be placed in the employee’s personnel folder. Any questions
raised as to interpretation of this document shall be directed to Employer’s
General Counsel before signing.

 

Page 23 of 23